Bliss, J.
(dissenting). I concur in that portion of the opinion of the Presiding Justice, which holds that this case belongs to the “ predisposing tendency ” rather than the 11 idiosyncratic ” group.
I dissent, however, from his interpretation of the terms of these policies by which he concludes that if the decedent’s dizziness or heart condition caused the automobile to run off the road, then the plaintiff may not recover. Under the terms of the policy in the action against Commercial Travelers Mutual Accident Association of America, it was provided that the association insured decedent against loss of life “ which is the direct and proximate result of and which is caused solely and exclusively by external, violent and accidental means ”. Thus it is the loss of life which must be caused by external means and not the accident as is argued in the opinion of our Presiding Justice. Perhaps dizziness was one of the reasons why the insured lost *547control of Ms car and it ran off the road into a telephone pole and he was injured. It was an accident nevertheless. Dizziness does not usually result thus catastrophically. The antithesis of accidental is intentional. Surely the insured did not intend to be injured, nor could such serious results be reasonably anticipated from a dizzy spell. ■ Such an unexpected effect was fortuitous. This was an unusual combination of circumstances, the dizzy spell wMle driving an automobile, accompanied by the running off the road, striking the pole and the injuries. It was truly catastrophic. In the policy it is the means which must be external and not the causes of the accident. The opinion of Circuit Judge Taft in Manufacturers’ Accident Indemnity Co. v. Dorgan (58 F. 945) seems Mghly appropriate: “ If the deceased suffered death by drowning, no matter what was the cause of his falling into the water, whether disease or slipping, the drowning in such case, would be the proximate and sole cause of the disability or death, unless it appeared that death would have been the result, even had there been no water at hand to fall into. The disease would be but the condition; the drowning would be the moving, sole and proximate cause.”
I believe that the charge of the Trial Justice was correct in this regard and that the judgment should not be reversed.
I therefore vote for affirmance.
Hefeernan and Brewster, JJ., concur with Hill, P. J.; Foster, J., concurs in part, with a memorandum; Bliss, J., dissents in a separate memorandum.
Judgments reversed on the law and facts and a new trial ordered.